Citation Nr: 0914949	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  02-20 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, claimed as whiplash.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to November 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, inter alia, denied the 
Veteran's claims seeking entitlement to service connection 
for a cervical spine injury, claimed as whiplash, and a 
lumbar spine injury.

In his May 2002 notice of disagreement, the Veteran requested 
a local hearing with a decision review officer (DRO).  A May 
2007 VA letter sent to the address of record, informing the 
Veteran that such hearing had been scheduled at the New 
Orleans, Louisiana, RO for June 20, 2007, was not returned.  
On June 15, 2007, the Veteran contacted the RO and requested 
that his hearing before the DRO be rescheduled.  
Subsequently, a March 2008 VA letter sent to the address of 
record, informing the Veteran that his hearing before the DRO 
had been rescheduled at the New Orleans, Louisiana, RO for 
April 23, 2008, was not returned.  However, the Veteran 
failed to appear for the scheduled hearing.  The Veteran has 
neither given good cause for his failure to appear, nor asked 
that the hearing be rescheduled; therefore, the DRO hearing 
request is deemed withdrawn.

In his substantive appeal received in December 2002, the 
Veteran requested a hearing on appeal before a Veterans Law 
Judge at the RO (Travel Board hearing).  Two VA letters, 
dated February 2009 and March 2009, sent to the address of 
record, informing the Veteran that his hearing before the 
Board had been scheduled at the New Orleans, Louisiana, RO 
for March 19, 2009, were not returned.  However, the Veteran 
failed to appear for the scheduled hearing.  The Veteran has 
neither given good cause for his failure to appear, nor asked 
that the hearing be rescheduled; therefore, the hearing 
request is deemed withdrawn.  38 C.F.R. 
§ 20.704 (2008).



FINDINGS OF FACT

1.  The Veteran's claimed cervical spine disability, claimed 
as whiplash, manifested more than one year following his 
discharge from service and is not shown to have been incurred 
in service.

2.  The Veteran's claimed lumbar spine disability manifested 
more than one year following his discharge from service and 
is not shown to have been incurred in service.


CONCLUSIONS OF LAW

1.  The Veteran's claimed cervical spine injury, claimed as 
whiplash, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).

2.  The Veteran's claimed lumbar spine injury was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

An April 2008 letter, provided to the Veteran before the July 
2008 supplemental statement of the case, satisfied VA's duty 
to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
since it informed the Veteran of what evidence was needed to 
establish his service connection claims, what VA would do and 
had done, and what evidence he should provide.  The letter 
also informed the Veteran that it was his responsibility to 
help VA obtain medical evidence or other non-government 
records necessary to support his claims.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.

In an April 2009 statement, the Veteran's representative 
requested that any inpatient records from the Veteran's three 
week hospital stay in service, from July 14, 1968 to August 
8, 1968, as a result of a motor vehicle accident in service, 
be associated with the record.  He further stated that the 
Veteran's physician had indicated in 2001 that he was writing 
a statement to help the Veteran get Social Security 
Administration (SSA) benefits, and that "if the Veteran is 
currently receiving SSA benefits, these records should be 
associated with the file."

Under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2), VA 
is required to make as many requests as are necessary to 
obtain relevant records from a Federal department or agency.  
In this case, the aforementioned hospitalization records do 
not meet the threshold requirement for relevance, because the 
August 8, 1968 narrative summary of the Veteran's hospital 
stay since July 14, 1968 notes that the Veteran was 
hospitalized and treated for a right leg condition.  The 
report notes that the Veteran's neck was supple, and that 
there was no costovertebral angle (CVA) or vertebral 
tenderness in the Veteran's spine.  No adverse conditions of 
the neck or spine were found.  Moreover, the Veteran's 
September 1969 separation examination showed that, on 
clinical examination, the Veteran's neck, spine, and other 
musculoskeletal system were normal, and referenced his 1968 
motor vehicle accident only with respect to a right knee 
condition.

Additionally, the Veteran has indicated that he is not 
receiving SSA benefits, thereby obviating the need for 
associating any such records with the file under the terms of 
the Veteran's representative's April 2009 request.  A June 
2004 RO letter notifying the Veteran of his award for 
Disability Pension notes that, in February 2004, the Veteran 
stated that he was receiving no SSA benefits.  The Veteran 
has submitted no evidence since that date to signify that he 
has begun receiving SSA benefits.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in April 2008.  However, since 
the Veteran's claim is being denied, neither a disability 
rating nor an effective date will be assigned, so there can 
be no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that she still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he is entitled to service 
connection for a cervical spine disability, claimed as 
whiplash, as well as service connection for a lumbar spine 
disability.  In his notice of disagreement letters dated May 
2002 and June 2002, the Veteran asserts that both his 
cervical spine disability and his lumbar spine disability are 
due to his motor vehicle accident in service.  In his 
December 2002 substantive appeal, the Veteran asserts that he 
experienced chronic and ongoing difficulties with his back 
following the in-service motor vehicle accident in 1968, but 
they were not sufficient to obtain hospitalization until 
after his condition was worsened by his 1999 motor vehicle 
accident, which occurred 30 years after his separation from 
service.

The Veteran's service treatment records show no evidence of 
any cervical spine disability or lumbar spine disability.  
The Veteran's February 1966 enlistment examination shows 
that, on clinical evaluation, the Veteran's neck, spine, and 
other musculoskeletal system were normal.  As noted above, 
the narrative summary of the Veteran's hospital stay from 
July 14, 1968 to August 8, 1968 after an in-service motor 
vehicle accident notes that the Veteran was hospitalized and 
treated for a right leg condition.  The report notes that the 
Veteran's neck was supple, and that there was no 
costovertebral angle (CVA) or vertebral tenderness in the 
Veteran's spine.  No adverse conditions of the neck or spine 
were found.  The Veteran's September 1969 separation 
examination also showed that, on clinical examination, the 
Veteran's neck, spine, and other musculoskeletal system were 
normal.  The Veteran's September 1969 separation examination 
referenced his July 1968 motor vehicle accident only with 
respect to a right knee condition.

As the Veteran stated in his December 2002 substantive 
appeal, he has no VA or private medical records for any 
cervical spine disability or lumbar spine disability prior to 
his post-service October 1999 motor vehicle accident.

The Veteran has numerous diagnoses of a cervical spine 
disability and a lumbar spine disability, as well as pain 
associated therewith, following his October 1999 motor 
vehicle accident; these include private treatment records 
dated February 2000, March 2000, April 2000, May 2000, June 
2000, October 2000, February 2001, and September 2001, and VA 
treatment records dated April 2006 and January 2008.

While none of the Veteran's post-service medical records 
include opinions linking his current cervical spine 
disability or lumbar spine disability to his time in service, 
Dr. C.Y.L. writes in a February 2000 private treatment record 
that the Veteran has "back pain...following [a] motor vehicle 
accident [in] October of 1999."  Again in a March 2000 
private treatment record, Dr. C.Y.L. writes that the 
Veteran's spinal condition "difficulties began with [a] MVA 
[motor vehicle accident, in] 10/99."  Additionally, Dr. 
J.H.O. writes in a May 2000 private treatment record that the 
Veteran "was involved in a rear end collision back on 
October 4, 1999.  Since that time, he has had significant low 
back pain...that at this point is agonizing."  Similarly, Dr. 
B.J.D. writes in an October 2000 private treatment record 
that the Veteran has "severe back pain secondary to a motor 
vehicle accident on October 4, 1999."

In another February 2000 private treatment record from Dr. 
C.Y.L., which the Veteran's representative cites in his April 
2009 statement, the physician writes that the Veteran has 
"chronic pain in his lower back.  This has been present 
since he was involved in a rear-end type MVA in 10/99....He was 
thrown forward and then back, with sufficient force to break 
the seat....His back was severely arched backwards and he felt 
abrupt onset of pain, both in [his] lower back and [in his] 
lower chest."  The physician further noted that the Veteran 
"has had imaging studies which have shown pathology.  Some 
of these are described as being degenerative in nature, 
including changes that are present with bone spur formation 
on initial x-rays in October."  Although the Veteran's 
representative quoted the last statement, it merely confirms 
the physician's prior statements-namely, that the Veteran 
sustained cervical and lumbar spine disabilities in October 
1999, as a result of his motor vehicle accident that month.  
Finally, the Veteran's representative relies on a diagnostic 
statement in which the physician notes that the Veteran "had 
asymptomatic [spinal] disease prior to the [October 1999] 
accident."  However, neither that statement nor any that 
follow relates the Veteran's spinal disease to his time in 
service, including the July 1968 motor vehicle accident, 
which contemporaneous records indicate resulted in right leg 
and knee conditions, but no neck or spinal conditions.  
Indeed, the lack of any objective evidence of complaints, 
symptoms, or findings of a disability for many years-here, 
30 years-after the period of active duty is itself evidence 
which tends to show that the Veteran's cervical and lumbar 
spine disabilities did not first manifest during active duty.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Notwithstanding the aforementioned medical evidence, the 
Veteran believes that his current cervical and lumbar spine 
disabilities are related to his time in service.  However, as 
a layperson with no apparent medical expertise or training, 
the Veteran is not competent to comment on the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In his June 2002 notice of disagreement, the Veteran 
requested VA examinations for both of his claimed 
disabilities.  The evidence of record does not warrant 
providing the Veteran with a VA medical examination for the 
purpose of disability compensation.  Pursuant to 38 C.F.R. 
§ 3.159(c)(4) (2008), a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but: (A) Contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting 
during an applicable presumptive period provided the claimant 
has the required service or triggering event to qualify for 
that presumption; and (C) Indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  In this case, the information and 
evidence of record does not establish that the Veteran 
suffered an event, injury or disease in service, or had a 
qualifying disease or symptoms thereof that manifested within 
one year of service.  To the contrary, the Veteran's service 
treatment records and separation examination show no evidence 
of any cervical or lumbar spine disabilities, and, as noted 
above, there are no medical diagnoses thereof for 30 years 
following the Veteran's separation from service.

A layperson's account of what a doctor purportedly said is 
too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Here, although the Veteran alleged in his June 2002 
notice of disagreement that his treating physician opined 
that his cervical and lumbar spine disabilities are military 
injuries that were aggravated by his October 1999 motor 
vehicle accident, nothing in the record corroborates that 
assertion.  Moreover, the Veteran did not specify the name of 
the physician, or the date of such an opinion, and a thorough 
review of the claims file reveals no such opinion.  If the 
Veteran was referring to his interpretation of Dr. C.Y.L.'s 
February 2000 statements, the Board notes that Dr. C.Y.L. did 
not in fact make any mention of the Veteran's military 
injuries, or relate his current disabilities thereto, as 
discussed above.

Since there is no evidence that the Veteran's cervical and 
lumbar spine disabilities manifested to a degree of 10 
percent or more within one year from the date of termination 
of his service, he is not entitled to service connection 
under the presumption of a chronic disease.  38 C.F.R. §§ 
3.303(b), 3.307(a)(3), 3.309(a).

As noted above, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  In this case, the Veteran's available 
service treatment records show no evidence of cervical and 
lumbar spine disabilities, and there is no evidence of 
continuity of symptomatology from the date of the Veteran's 
discharge to the present.  To the contrary, the Veteran has 
no evidence of treatment for cervical and lumbar spine 
disabilities for 30 years after his service concluded.  
Consequently, he is not entitled to a grant of service 
connection based on continuity of symptomatology.  38 C.F.R. 
§ 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's claims for cervical and 
lumbar spine disabilities; it follows that the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  As such, the Veteran's claims are denied.








ORDER

Service connection for a cervical spine disability, claimed 
as whiplash, is denied.

Service connection for a lumbar spine disability is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


